DETAILED ACTION

Information Disclosure Statement
The information disclosure statement filed 15 June 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because some of the references therein are not legible.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to because they include excessive shading and because text should not be present in the drawings.  Descriptions of the drawings should only be present in the specification with corresponding reference numerals in the drawings.  Additionally, the tabs extending from an edge of a plurality of fasteners is not shown.  This feature must be clearly shown or the feature must be canceled from the claims.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Specification
The disclosure is objected to because the brief descriptions of Figures 4A-5E are insufficient.  Appropriate correction is required.

Claim Objections
Claims 11 and 17 are objected to because they are essentially duplicate claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for tabs or fasteners, does not reasonably provide enablement for tabs extending from a plurality of fasteners.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The tabs are shown to extend from the panels.  Fasteners appear to be either attached to the tabs or essentially the same structure as the tabs.  Note the numerous drawing objections, above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 8-10, 15, 16, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “folded over one another” in claim 2 is indefinite with respect to a single panel.  Similarly, the recitation of “the panels” in claim 3 lacks proper antecedent basis, since only a single panel is required.

The recitation of “accomplishes” in claim 9 is vague and indefinite.  It is also noted that printed matter is not patentable; therefore, claim 9 does not further limit parent claim 8.  Claim 9 has not been further treated on the merits.
Claim 10 is narrative, indefinite and appears to be claiming a process improperly dependent from a product claim.  There are no recitations which further limit the product claim.  Claim 10 has not been further treated on the merits. 
It is unclear if applicant intends to claim the door frame in claims 15 and 16.
Claims 20 and 21 each recites “the bottom” in lines 1-2.  There are insufficient antecedent basis for this limitation in the claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 14, 20, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartosh (U.S. Patent Application Publication 2013/0318845).
Bartosh discloses an apparatus having a panel (2, 3) with fasteners (7, 9).  
The panels are folded and twisted (Figures 3-5B).
Regarding claim 8, Bartosh discloses using indicia cards (not shown).

Regarding claims 20, 22 and 23, loops (7) meet claim recitations and are specified to be capable of accommodating stakes.  There is nothing which would prevent a suction cup being attached thereto and this is not a positive recited element in claim 23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 12, 13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bartosh, as applied above.
The loops (7, 9) meet the recitations of tabs and Bartosh discloses use of fabric fasteners; however, the tabs are not disclosed to include the fabric fasteners.  It would have been obvious to one of ordinary skill at the time of the invention to have included a fabric fastener in conjunction with the tab(s) in order to attach components as desired.  This is a duplication of existing parts which cannot patentably distinguish an apparatus.
Regarding claims 12 and 13, the examiner takes Official notice that bands are well known to use with deployable devices in order to prevent unwanted deployment.  For this reason, it would have been obvious to one of ordinary skill at the time of the invention to have used a band with Bartosh.
.

Claims 4, 5, 7, 11, 15-17, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bartosh, as applied above, and further in view of Johnson (U.S. Patent 6,119,621).
Bartosh does not teach use of magnetized material or suction cups.  Johnson teaches these to be options for mounting a portable apparatus (column 5, lines 23-25).  Therefore, it would have been obvious to one of ordinary skill at the time of the invention to have configured Bartosh as claimed in order to optionally attach to various surfaces, in accordance with the teaching of Johnson.
Bartosh includes only two panels.  Johnson teaches a marking apparatus having three panels (44a, 44b, 44c).  It would have been obvious to one of ordinary skill at the time of the invention to have configured Bartosh with additional panels in order to be readily visible from more angles.
Regarding claims 15 and 16, each of Bartosh and Johnson are intended to be attached to surfaces.  It would have been obvious to one of ordinary skill at the time of the invention to have attached the combination to opposite sides of a door frame in order to convey information.  
Regarding claims 23 and 24, Johnson teaches cords (68a-c and 72 a-c, for example).  It would have been obvious to one of ordinary skill at the time of the invention to have used the cords attached as desired on Bartosh in order to secure the device, in accordance with the teachings of both Bartosh and Johnson.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references teach collapsible panel arrangements.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671